DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 9/6/21.  Claims 1-4, 6, 9, 1, 12, and 15 amended.  Claims 5, 7, 13-14 and 16 canceled. Claims 21-24 newly added.  Claims 1-4, 6, 8-12, 15, and 17-24 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sambe US Publication No. 2016/0203680 in view of  Dimmick US Patent No. 10, 521, 794.
Re Claim 1,	Sambe discloses a checkout system comprising: an information processing apparatus (Figs. 1, 2, 5 ref. 50 P76) that comprises a first processor Fig. 5 ref. 501) and a first network interface (fig. 5; ref 504); and 
a mobile terminal (figs. 1, 2, 4; ref. 400, P64)  that comprises an input device (fig. 4 ref. 404 touch panel ) configured to receive a first input of first data of a commodity to be purchased by a customer  (Fig. 10 act 9, 10; P116) and a second input for executing a checkout process (fig. 10 act 9, 10, P124) , 
a second network interface (fig. 4; ref. 406) , and a second processor  (fig. 4 ref. 401)configured to upon receipt of the first input, control the second network interface (wireless unit 406)  to transmit the first data to the information processing apparatus fig. 10 act 11; P117), and upon receipt of the second input, control the second network interface to transmit a first notification to the information processing apparatus (fig. 10; Act 11; P125) , wherein the first processor is configured to upon receipt of the first data from the mobile terminal, calculate an amount of payment based on the received first data (fig. 11 Act 28, 19, P119-120), 48PATENT and upon receipt of the first notification from the mobile terminal, perform a checkout process based on the first data (fig. 11 act32-37 P126-128, P130 and P138). 
Sambe fails to disclose wherein the first processor is configured to upon receipt of the first data from the mobile terminal,ATTY DKT NO. TAI/2677US acquire second data about one or more payment  methods set for the customer in advance,   when the second data indicates a 
However Dimmick discloses authentication server computer comprises a first processor, for implementing a first method comprising: receiving transaction details comprising a transaction amount and a consumer registering their card (or payment account) details and the phone number with the wallet provider 704 and/or the authentication cloud 706 before initiating a transaction, acquire second data about one or more payment  methods set for the customer in advance,   when the second data indicates a payment method using electronic money;  Column 10 lines 55-59; Column 13, lines 11-13; Column 15, lines 16-20), and upon receipt of the first notification from the mobile terminal and selection of one of the payment methods (Column 10 lines 55-59; Column 13, lines 11-13; Column 15, lines 16-20 , perform a checkout process based on the first data and the selected payment method2Application No. 16/582,791Docket No.: TAI/2677USAmendment dated September 6, 2021 Reply to Office Action of June 10, 2021  (Column 24, lines 61-67; Column 11, lines 25-43; Column 8  lines 49-60.)
Given the teachings of Dimmick it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sambe with wherein the first processor is configured to upon receipt of the first data from the mobile terminal,ATTY DKT NO. TAI/2677US acquire second data about one or more payment  
As suggested by Dimmick doing so would prevent processing delays as well as decrease costs (Column 1, lines 30-33).
Sambe invention as modified by Dimmick discloses all of the claimed limitations from above except for acquiring a balance of the electronic money and control the first network interface to transmit the balance to the mobile terminal for display on the display device thereof wherein the first processor performs the checkout process by the electronic money when the balance is greater than the amount of payment.
However Akashika discloses acquiring a balance of the electronic money and control the first network interface to transmit the balance to the mobile terminal (Abstract, P46 payment terminal transmit the balance change information to the electronic wallet) for display on the display device (intended use limitation) thereof wherein the first processor performs the checkout process by the electronic money when the balance is greater than the amount of payment (P225-P226, P238, P242, P246).
Given the teachings of Akashika it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sambe as modified by Dimmick with acquiring  a balance of the electronic money and control the first network interface to transmit the balance to the mobile terminal for display on the display device thereof wherein the first processor performs 
Doing so would save processing time (P242).
Re Claim 2, Sambe, Dimmick and Akashika discloses the checkout system according to claim 1, and Dimmick discloses wherein after acquiring the second data, and the first processor controls the first interface to transmit to the mobile terminal a request to select one of the payment methods (Column 10 lines 55-59; Column 13, lines 11-13; Column 15, lines 16-20).  
Re Claim 3, Sambe, Dimmick and Akashika discloses the checkout system according to claim 2, and Dimmick discloses wherein upon receipt of the request, the second processor controls the display device to display a list of the payment methods (Column 10, lines 50-57; Column 24, lines 61-67; Column 8 lines 49-60.; Figs. 6A)
Re Claim 4, Sambe,  Dimmick and Akashika discloses the checkout system according to claim 3,  and Dimmick discloses wherein the input device is configured to receive a third input of selecting one of the payment methods, and upon receipt of the third input, the second processor controls the second network interface to transmit third data indicating the selected 49PATENT ATTY DKT NO. TAI/2677US payment method to the information processing apparatus, and the checkout process is performed by the selected payment method indicated by the third data ( Column 10, lines 50-57; Fig. 6 A). 
Re Claim 8, Sambe, Dimmick and discloses the checkout system according to claim 1,  and Sambe discloses wherein50PATENT ATTY DKT NO. TAI/2677US upon completion of the checkout process, the first processor controls the first interface to transmit a second notification to the mobile terminal (Figure 11 Act 37, P138 and 10, P252).  

Re Claim 10, Sambe, Dimmick and Akashika discloses the checkout system according to claim 1, and Sambe discloses wherein the mobile terminal is installed on a shopping cart (P252).
Re Claim 11, Sambe discloses a method performed by a checkout system including an information processing apparatus and a mobile terminal, the method comprising: receiving, by the mobile terminal (figs. 1, 2, 4; ref. 400, P64), a first input of first data of a commodity to be purchased by a customer (Fig. 10 act 9, 10; P116); 
calculating, by the information processing apparatus, an amount of payment based on the first data (fig. 11 Act 28, 19, P119-120)48PATENT ;51PATENT and upon receipt of  a second input, performing, by the information processing apparatus, a checkout process based on the first data (Fig. 11, Act 32-37, P126-128, 130, 138).
Sambe fails to specifically disclose ATTY DKT NO. TAI/2677US acquiring, by the information processing apparatus, second data about  one or more payment methods  set for the customer in advance; and when the second data indicates a payment method using electronic money, acquiring, by the information processing apparatus, a balance of the electronic money, and transmitting the balance to the mobile terminal for display thereon; and upon receipt of a second input for executing a checkout process and selection of one of the payment methods by the mobile terminal, performing, by the information processing 
However Dimmick discloses receiving transaction details comprising a transaction amount and a consumer registering their card (or payment account) details and the phone number with the wallet provider 704 and/or the authentication cloud 706 before initiating a transaction,  acquiring, by the information processing apparatus, second data about  one or more payment methods  set for the customer in advance; and when the second data indicates a payment method using electronic money (Column 10 lines 55-59; Column 13, lines 11-13; Column 15, lines 16-20), and upon receipt of a second input for executing a checkout process and selection of one of the payment methods by the mobile terminal, performing, by the information processing apparatus, a checkout process based on the first data and the selected payment method (Column 24, lines 61-67; Column 11, lines 25-43; Column 8 lines 49-60.)
Given the teachings of Dimmick it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sambe with acquiring, by the information processing apparatus, second data about  one or more payment methods set for the customer in advance; and when the second data indicates a payment method using electronic money and upon receipt of a second input for executing a checkout process and selection of one of the payment methods by the mobile terminal , performing, by the information processing apparatus, a checkout process based on the first data and the selected payment method

Sambe invention as modified by Dimmick discloses all of the claimed limitations from above except for acquiring, by the information processing apparatus, a balance of the electronic money, and transmitting the balance to the mobile terminal for display thereon; wherein the checkout process is performed by the electronic money when the balance is greater than the amount of payment.
Akashika discloses acquiring, by the information processing apparatus, a balance of the electronic money, and transmitting the balance to the mobile terminal (Abstract, P46 payment terminal transmit the balance change information to the electronic wallet) for display (intended use limitation) thereon; wherein the checkout process is performed by the electronic money when the balance is greater than the amount of payment (P225-P226, P238, P242, P246).
Given the teachings of Akashika it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sambe as modified by Dimmick with acquiring, by the information processing apparatus, a balance of the electronic money, and transmitting the balance to the mobile terminal for display thereon; wherein the checkout process is performed by the electronic money when the balance is greater than the amount of payment.
Doing so would save processing time (P242).
Re Claim 12, Sambe, Dimmick and Akashika discloses the method according to claim 11,   and Dimmick discloses further comprising displaying on the mobile terminal a 
Re Claim 17, Sambe, Dimmick and Akashika discloses the method according to claim 11,  and Dimmick discloses  upon completion of the checkout process, displaying on the mobile terminal a screen indicating that the checkout process has been completed (Column 28, lines 17-21; Fig. 8 , 756).    
Re Claim 18, Sambe, Dimmick and Akashika discloses the method according to claim 11, and Sambe discloses wherein the mobile terminal is installed on a shopping cart (P252).  
Re Claim 19, Sambe, Dimmick and Akashika discloses the method according to claim 11, and Sambe discloses wherein the receiving of the first input comprises scanning a code of a commodity to be purchased by the customer (P42, P44, P59; Fig. 1).  
Re Claim 20, Sambe, Dimmick and Akashika discloses the method according to claim 19, and Sambe discloses wherein the scanning is performed by a scanner attached to a shopping cart (Fig. 1, P42, P44, P59 P252).
Re Claim 21, Sambe, Dimmick and Akashika discloses the checkout system according to claim 1,  and Akashika discloses wherein the first processor is further configured to control the first network interface to transmit a request for the balance of the electronic money to an electronic money server (P56, P66).  
Re Claim 22, Sambe, Dimmick and Akashika discloses the checkout system according to claim 21, and Akashika discloses wherein the first processor is further 
Re Claim 23, Sambe, Dimmick and Akashika discloses the checkout system according to claim 22, and Akashika discloses wherein the information processing apparatus, the electronic money server, and the store server are connected to a same local network (P56, 60, P68-69).  
Re Claim 24, Sambe, Dimmick and Akashika discloses the checkout system according to claim 1, and Sambe discloses wherein the display device and the input device are attached to a shopping cart separately (Fig. 1, P42, P44, P59 P252).

Claims  6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sambe US Publication No. 2016/0203680 cited in previous action  in view of  Dimmick US Patent No. 10, 521, 794 cited in previous action in view of Akashika US Pub. No. 2016/0292675 as applied to claim 5 and 14 above, and further in view of Park et al. US Publication No. 2016/0253651, cited in previous action.
Re Claim 6, Sambe, Dimmick and Akashika discloses the checkout system according to claim 5, but fails to disclose upon receipt of the balance data, the second processor controls the display device to display the balance.
Park discloses upon receipt of the balance data, the second processor controls the display device to display the balance (P1764).
Given the teachings of Park it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 
Doing so would provide the customer with real-time alerts  such that consumers s are alerted of potential budget or finance issues before a transaction is completed as opposed to after the transaction is completed so that the consumer, knowing that information beforehand, is informed about how that transaction will affect the consumer's budgets or finances.
Re Claim 15, Sambe, Dimmick, and Akashika discloses   the method according to claim 14, but fails to disclose displaying the balance on the mobile terminal.  
Park discloses displaying the balance on the mobile terminal (P1764).  
Given the teachings of Park it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sambe as modified by Dimmick as modified by Akashika with displaying the balance on the mobile terminal. 
Doing so would provide the customer with real-time alerts  such that consumers s are alerted of potential budget or finance issues before a transaction is completed as opposed to after the transaction is completed so that the consumer, knowing that information beforehand, is informed about how that transaction will affect the consumer's budgets or finances.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is Final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See below:
Ichimaru discloses a mobile terminal includes a contactless communication unit configured to conduct contactless communication with an external communication apparatus, a plurality of memory units configured to store information to be transmitted to the communication apparatus, and a controller configured to control communication with the communication apparatus and set a priority order for the plurality of memory units when transmitting information from the plurality of memory units to the communication apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887